                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


United States of America,                                  Criminal No. 18-04 (DWF/LIB)

                     Plaintiff,

v.                                                       ORDER ADOPTING REPORT
                                                          AND RECOMMENDATION
Leo Wayne Cook,

                     Defendant.


                                    INTRODUCTION

       This matter is before the Court upon the first motion of Defendant Leo Wayne

Cook (“Defendant”) to suppress the search of his vehicle. (Doc. No. 41.) Defendant

argues that a legal traffic stop turned into a seizure and unlawful search under the Fourth

Amendment because there was no articulable and reasonable suspicion of criminal

activity to justify his continued detention, and because he did not consent to a search of

his vehicle. (Doc. No. 63 (“Supp.”) at 5- 14.) Plaintiff United States of America

(“Plaintiff”) argues that the search was lawful under the automobile exception to the

Fourth Amendment’s warrant requirement because there was probable cause to search

Defendant’s vehicle when a trooper detected the odor of unburnt marijuana at the

inception of the stop. (Doc. No. 71 at 4-6.)

                                    BACKGROUND

       This matter was previously submitted to Magistrate Judge Leo I. Brisbois, who

issued a Report and Recommendation on June 19, 2018 (Doc. No. 72 (“R&R”)).
Magistrate Judge Brisbois determined that the trooper’s testimony that he smelled

unburnt marijuana at the inception of the stop was “not entirely credible” because it was

not supported by the totality of the record. (R&R at 12-13.) Magistrate Judge Brisbois

ultimately concluded that the detention and seizure of Defendant was in violation of the

Fourth Amendment and recommended that this Court grant Defendant’s First Motion to

Suppress Search of Defendant’s Vehicle. (Id. at 24-25.) Plaintiff objected both to the

finding that the officer’s testimony was not credible and that Defendant’s motion should

be granted. (Doc. No. 79.) Plaintiff also moved this Court for a de novo evidentiary

hearing to assess the trooper’s credibility and to determine the issue of suppression. (Id.)

       On August 22, 2018, the Court granted Plaintiff’s motion for a de novo hearing

and declined to adopt the R&R at that time. (Doc. No. 86.) A de novo evidentiary

hearing was held on September 25, 2018. The Court has considered the testimony at the

hearing and conducted a de novo review of the record, including a review of the

arguments and submissions of counsel pursuant to 28 U.S.C. § 636(b)(1) and Local

Rule 72.2(b). The Court now vacates its initial order (Doc. No. 86) and adopts

Magistrate Judge Brisbois’ R&R for the reasons stated below.

                                       ANALYSIS

       The factual background for the above-entitled matter is clearly and precisely set

forth in the R&R and is incorporated by reference for purposes of Plaintiff’s objections.

The Court finds that Magistrate Judge Brisbois correctly concluded that the trooper’s

testimony is not supported by the totality of the record. The de novo hearing did not alter

this finding. Specifically, the Court finds that the trooper’s testimony that he smelled

                                             2
unburnt marijuana at the inception of the stop is undermined by the audio recording of a

conversation between he and another officer concerning their failure to smell unburnt

marijuana in the car prior to Defendant admitting it was there. (Supp., Ex. 1 “Squad Car

Audio” at 12.) The Court also finds that the trooper’s request for a canine, and repeated

attempts to obtain Defendant’s consent to search his vehicle belie his assertion that he

smelled unburnt marijuana. Had he smelled unburnt marijuana at the inception of the

stop, neither a canine nor consent would have been necessary to search Defendant’s car.

United States v. Beard, 708 F.3d 1062, 1066 (8th Cir. 2013).

       Plaintiff argues that the trooper’s testimony is not at odds with the Squad Car

Audio because people smell differently and it is possible that the wind blew the smell of

marijuana away prior to the arrival of the second officer. (Doc. No. 95 at 6.) Plaintiff

further discounts the Squad Car Audio by arguing that it was difficult to understand on

account of the wind. (Id. at 7.) The Court is not convinced. The testimony at the

de novo evidentiary hearing reaffirms Magistrate Judge Brisbois’ finding that the

trooper’s testimony is not supported by the totality of the circumstances before the Court.

       Further, the Court finds that Defendant was seized when he was asked to choose

between consenting to a search or waiting for a canine to conduct a dog-sniff of his

vehicle. “A person has been “seized” within the meaning of the Fourth Amendment only

if, in view of all of the circumstances surrounding the incident, a reasonable person

would have been believed that he was not free to leave. . . .” U.S. v. Mendenhall, 446

U.S. 544, 55 (1980). The trooper’s testimony at the de novo hearing did not undermine

Magistrate Judge Brisbois’ correct analysis of U.S. v. Beck, 140 F.3d 1129 (8th Cir. 1998)

                                             3
and U.S. v. Jones, 269 F.3d 919, 922 (8th Cir. 2001), in determining that Defendant was

not reasonably free to leave when presented with the choice to consent to a search or wait

for a canine. (See R&R at 1-25.)

       Setting aside the trooper’s testimony that he smelled unburnt marijuana, the

remaining circumstances, even considered in their totality, do not provide a sufficient

basis to form a reasonable and articulable suspicion that Defendant was engaged in

criminal activity. Magistrate Judge Brisbois provides a detailed factual analysis to

properly conclude that even the sum of evidence is not greater than its parts. (R&R at

23-25). Taken together, the Defendant’s two cell phones, fast food wrappers,

nervousness, and travel destination, are simply not enough to justify Defendant’s seizure.

Nothing the trooper said at the de novo hearing alters this analysis.

       Plaintiff objects to Magistrate Judge Brisbois’ conclusion, arguing that the totality

of the circumstances, even without the trooper’s testimony that he smelled unburnt

marijuana, supports a finding that probable cause existed to search Defendant’s vehicle.

(Doc. No. 79 at 6, 11-12.) Specifically, Plaintiff cites Defendant’s admission that there

was marijuana in the car. (Id. at 12.) While this admission may have provided probable

cause if it was made at the inception of the stop, the Court agrees with Magistrate Judge

Brisbois’ finding that the admission occurred after the stop had already transformed into

an unlawful seizure. (R&R at 15.) Because Defendant did not admit to the marijuana

until well after the conclusion of the traffic stop, the admission cannot justify the initial

seizure. The Court finds that Magistrate Judge Brisbois properly evaluated the totality of

the circumstances and agrees that the trooper lacked the reasonable articulable suspicion

                                               4
that Defendant was engaged in criminal activity necessary to justify expansion of the

stop. Therefore, the detention and seizure of Defendant was conducted in violation of the

Fourth Amendment.

                                    CONCLUSION

       After conducting a de novo evidentiary hearing and carefully considering

Defendant’s objections, the Court finds no reason that would warrant a departure from

Magistrate Judge Brisbois’ recommendation. Based upon the de novo evidentiary

hearing, de novo review of the record, all of the arguments and submissions of the parties,

and the Court being otherwise duly advised in the premises, the Court hereby enters the

following:

                                        ORDER

       1.     The Court’s order (Doc. No. [86]) declining to adopt Magistrate Judge

Leo I. Brisbois’ Report and Recommendation dated June 19, 2018 is VACATED.

       2.     Plaintiff United States of America’s objections (Doc. No. [79]) to

Magistrate Judge Leo I. Brisbois’ Report and Recommendation dated June 19, 2018 are

OVERRULED.

       3.     For the reasons stated above, Magistrate Judge Leo I. Brisbois’ Report and

Recommendation dated June 19, 2018 (Doc. No. [72]) is ADOPTED.

       4.     Defendant Leo Wayne Cook’s First Motion to Suppress Search of

Defendant’s Vehicle (Doc. No. [41]) is GRANTED.

Dated: October 29, 2018            s/Donovan W. Frank
                                   DONOVAN W. FRANK
                                   United States District Judge

                                            5
